IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                                NO. PD-0071-14



                              ROBERT BRADLEY EHRKE, Appellant

                                                           v.

                                          THE STATE OF TEXAS

             ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE ELEVENTH COURT OF APPEALS
                              TAYLOR COUNTY

       J OHNSON, J., delivered the opinion of the Court in which M EYERS, K EASLER,
H ERVEY, A LCALÁ, R ICHARDSON, and N EWELL, JJ., joined. K ELLER, P.J., and Y EARY,
J., concurred.

                                                  OPINION

         A jury convicted appellant of possession of more than one gram but less than four grams of

methamphetamine in a drug-free zone and, because of two enhancement allegations and the drug-

free-zone allegation, assessed a sentence of seventy-five years in prison.1 Appellant appealed to the

         1
            Under the Controlled Substances Act, a person commits a third-degree felony if the person knowingly or
intentionally possesses more than one gram but less than four grams of a controlled substance listed in Penalty Group
1 (including methamphetamine). T EX . H EALTH & S AFETY C O D E A N N . § 481.115(a), (c); id. § 481.102(6). If a person
commits this offense “in, on, or within 1,000 feet of the premises of . . . a playground . . .,” the minimum
confinement or imprisonment is increased by five years, and the maximum confinement is doubled. Id. §
481.134(b), (c). The area in which appellant was arrested in Stevenson Park is within 1,000 feet of a playground.
                                                                                                                     2

Eleventh Court of Appeals, contending that the trial court committed reversible error when it denied

his motion to make an independent examination of the alleged methamphetamine. The court of

appeals overruled this issue. Ehrke v. State, No. 11-11-00248-CR, 2013 Tex. App. LEXIS 12294,

at **10, 12 (Tex. App.–Eastland Sept. 30, 2013) (mem. op., not designated for publication). This

Court granted appellant’s petition for discretionary review. We reverse and remand.

                                                      I. Facts

         Appellant was seen rummaging through a trash can. As the officer approached, he noticed

that, despite the cold January temperatures, appellant was wet. He was also restless and talkative,

had trouble standing, smelled of alcohol, and appeared to be under the influence of a drug.2 The

officer determined that he had probable cause to arrest appellant for public intoxication and, once

his backup arrived, they attempted to restrain appellant. During the struggle, appellant discarded a

crumpled cigarette pack that he had clenched in his hand. The officers subdued appellant, retrieved

the cigarette pack, and found what appeared to be methamphetamine inside. The substance found


        2
          [STATE]: Officer Collins, have you had any specific training to watch for people that were on
methamphetamines?
          [OFFICER]: Yes, I have.
          [STATE]: And during that time you’ve been on the street, have you encountered other people that have
been on methamphetamines?
          [OFFICER]: Yes.
          [STATE]: And approximately how many times have you encountered people that have been on
methamphetamine?
          [OFFICER]: Once a week working in that area.
          [STATE]: And was part of your belief about the defendant–did that go into your development of what you
believed was your ability and authority to arrest the Defendant?
          [OFFICER]: Yes, I believe he showed signs and symptoms of being under the influence of drugs and
alcohol.
                                                          ...

         [STATE]: Now, you were saying that you thought that–what were you saying about your belief as far as
the Defendant and methamphetamines were concerned?
         [OFFICER]: Okay. Methamphetamine also creates a reaction called hyperthermia, which it raises your
body temperature to dangerous levels, and on the street they call it “burning up,” and they’ll do whatever they can to
cool themselves down, in this instance maybe jumping into a creek at Stevenson Park. III RR 191-94.
                                                                                                                   3

in the cigarette pack was tested by the Texas Department of Public Safety (DPS) laboratory in

Abilene. The laboratory manager, who was a fifteen-year employee of the laboratory, tested the

substance and determined that the substance was 1.6 grams of methamphetamine.

         On June 16, 2014, the trial court granted appellant’s motion to adopt all motions and related

orders filed in the previous cause number. Supp. CR 8. With this order, the court adopted

appellant’s earlier Motion to Inspect, Examine, and Test Physical Evidence, in which appellant

requested that the 1.6 grams of the substance alleged to contain methamphetamine be tested to

determine weight and composition. Id. at 52-53. The trial court denied the motion, finding that “the

defendant has not shown a particularized need for independent scientific testing, or that the result

of a scientific test would change based on who performed the test, or that an independent expert

would be a significant factor at trial.” Id. at 80. The court noted, however, that it was “required to

allow defendant’s counsel to inspect and examine any alleged controlled substance.” Id.

         On February 14, 2011, at a pretrial hearing, appellant’s counsel again raised his motion to

inspect and argued that the weight of 1.6 grams was close enough to .99 grams, the threshold for a

lower punishment, to justify independent testing. II RR 22. The state argued that appellant was

required to articulate a particularized need and that he had failed to do so. Id.3 On July 21, 2011,


        3
           “[DEFENSE COUNSEL]: W ell, I’d like to have that examined as to weight and as to content of the
alleged substance that’s there. I think we have an independent–Southwestern Institute of Forensics is our
understanding–we’ve used them before for the Defense, and the State had no problem with it. So we’d ask that we
be allowed to do that.
                                                       ...

[STATE]: Your Honor, I think they have to articulate a particularized need. I don’t think it’s an absolute right to
have a secondary inspection. I think there’s been some cases recently that came out and said that. And since there’s
nothing in the motion that shows a particularized need or anything that casts doubt on the lab that’s been provided,
that we would oppose that.
                                                       ...

[DEFENSE COUNSEL]: W ell, we just say that the State has the burden of proof beyond a reasonable doubt, and
                                                                                                                          4

appellant’s counsel stated on the record that the court had overruled the motion to inspect, asked

once again that the trial court reconsider the motion, and offered to pay the cost himself or have

appellant’s family pay. Supp. RR 12-13. Before trial began on August 1, 2011, appellant’s counsel

stated on the record that his motion to reconsider was denied. III RR 6.

         At trial, a DPS chemist testified that, to identify the substance, he first did a color test. IV

RR 64. After the color test, he used infrared spectroscopy to confirm the original finding. Id. To

determine the weight of the substance, he weighed a small plastic bag, then weighed the small plastic

bag with the substance in it, then subtracted the weight of the small plastic bag from the total weight.

Id.    His final determinations were that the substance weighed 1.6 grams and contained

methamphetamine. Supp. CR 54.

                                        II. Court of Appeals’s Decision

         The court of appeals held that the trial court did not err when it denied appellant’s “request

to appoint an expert to make an independent examination of the substance discovered in the cigarette

pack.” Ehrke v. State, 2013 Tex. App. LEXIS 12294, at **10, 12.4 An indigent defendant has a

right to a state-provided expert witness only when the defendant has “made a preliminary threshold

showing with facts or evidence that the expert’s testimony will likely be a significant factor in his

defense or the State’s prosecution.” Id. at *11. Because appellant did not provide information

showing a particularized need for appointment of a chemist or how an independent chemist would


looking at the amount of weight, the closeness to what the weight and–right now there’s nothing before the Court of
what has been done as far as testing, so we’d request it.” II RR 21-22.

         4
           W hile the court of appeals’s holding is correct with regard to the appointment of an expert to retest the
substance, it did not address the first issue of whether appellant had the right to “inspect” the substance without “a
preliminary threshold showing with facts or evidence that the expert’s testimony will likely be a significant factor in
his defense or the State’s prosecution.” Ehrke v. State, No. 11-11-00248-CR, 2013 Tex. App. LEXIS 12294, at
**10-12 (Tex. App.–Eastland, Sept. 30, 2013) (mem. op., not designated for publication).
                                                                                                                         5

arrive at a materially different result, the trial court did not abuse its discretion by refusing to appoint

a chemist. Id. at *12.

                                             III. Grounds for Review

         We granted one of appellant’s grounds for review. That ground asserts that the court of

appeals erred in finding that the trial court did not abuse its discretion in denying appellant’s motion

to inspect the alleged methamphetamine.5 That ground comprises two issues:

         (1) whether a defendant charged with possession of a controlled substance has a right to
         inspection of the controlled substance by an independent expert and,

         (2) whether the state is required to pay for an indigent defendant’s inspection of the
         controlled substance by an independent expert.

         We hold that, while the trial court is required to permit a defendant in a controlled-substance

case to have an independent expert analyze the controlled substance, the trial court is not required

to appoint such an expert for an indigent defendant, absent a preliminary showing of a significant

issue of fact.

                                                     IV. Analysis

                                  Sub-issue I—Right to Independent Testing

         Under the applicable 2009 version of Texas Code of Criminal Procedure Article 39.14(a),

“[u]pon motion of the defendant showing good cause therefor and upon notice to the other parties

. . . the court in which an action is pending shall order the State before or during trial of a criminal

action therein pending or on trial to produce and permit the inspection . . . [of] evidence material to



         5
              As worded in appellant’s pro se petition, the issue is whether “[t]he court of appeals erred in finding that
trial court did not abuse [its] discretion in denying petitioner’s motion for independent chemical analysis of the
contraband which was the lynchpin of the state’s case. Thereby denying petitioner of his constitutional rights to both
a fair trial and effective assistance of counsel.”
                                                                                                                                6

any matter involved in the action and which are in the possession, custody or control of the State or

any of its agencies.” The burden is on the defendant to show good cause before a court must issue

an order for production and inspection. Massey v. State, 933 S.W.2d 141, 153 (Tex. Crim. App.

1996). However, if the evidence sought is “material to the Defense of the accused,” the trial court

is required to permit inspection. Quinones v. State, 592 S.W.2d 933, 941 (Tex. Crim. App. 1980).

Evidence is material if its omission would create “a reasonable doubt that did not otherwise exist .

. ..” United States v. Agurs, 427 U.S. 97, 112 (1976). The right to inspect the alleged controlled

substance is absolute–it requires no further showing beyond an initial timely request.6

         This Court’s decisions addressing this issue make it clear that, if a defendant in a controlled-

substance case asks to inspect the alleged controlled substance, the court must permit inspection,

even without a showing of good cause, because the substance is material to the defense of the

accused. See McBride v. State, 838 S.W.2d 248, 251 (Tex. Crim. App. 1992) (defendant charged

with possession of cocaine had right to independent inspection of cocaine); Terrell v. State, 521
S.W.2d 618, 619 (Tex. Crim. App. 1975) (trial court’s failure to grant defendant’s motion for

discovery seeking independent chemical analysis of alleged controlled substance was reversible

error); Detmering v. State, 481 S.W.2d 863, 864 (Tex. Crim. App. 1972) (trial court reversibly erred

by not permitting defendant in LSD-possession case to perform a chemical analysis of the LSD).

Evidence is indispensable when its “exclusion from evidence would [] affect the essential proof that

appellant committed an offense.” Quinones, 592 S.W.2d at 943. The McBride court reasoned that

the evidence of the drug itself is indispensable to the state; excluding the controlled substance would

         6
            See T EX . C O D E C RIM . P ROC . art. 28.01, § 2 (“W hen a criminal case is set for such pre-trial hearing, any
such preliminary matters not raised or filed seven days before the hearing will not thereafter be allowed to be raised
or filed, except by permission of the court for good cause shown; provided that the defendant shall have sufficient
notice of such hearing to allow him not less than 10 days in which to raise or file such preliminary matters.”).
                                                                                                                      7

affect the essential proof that a defendant possessed a controlled substance—it is “necessarily

material to the defense of the accused.” 838 S.W.2d at 251. Therefore, in a case that alleges

possession of a controlled substance, a trial court must permit inspection of the alleged controlled

substance, and a trial court that fails to do so has committed reversible error. Id.

         McBride was found unconscious with cocaine in his pocket, and he asserted that the person

who had beaten and robbed him left the cocaine to avoid prosecution for the robbery. Id. at 251 n.7.

He argued that, if a chemical analysis showed a low concentration of cocaine, it would support his

defensive theory that he did not have the requisite mens rea for possession because the cocaine was

planted. Id.7 The broad language in McBride also suggests that the right was intended to be

absolute, with no further inquiry into good cause. See id. at 251 (“Based on these holdings, we find

that a criminal defendant has a right to inspect evidence indispensable to the State’s case because

that evidence is necessarily material to the defense of the accused.”).8

         Finally, the only cases that rely on Article 39.14(a) and uphold a trial court’s denial of a

timely motion to inspect a controlled substance involve situations in which either the original testing

of the substance used up the entire sample or the request was not timely. See, e.g., Bell v. State, 866
S.W.2d 284, 288 (Tex. App.—Houston [1st Dist.] 1993, no pet.) (appellant was not entitled to inspect

cocaine because it was consumed during analysis by police laboratory); Scott v. State, 825 S.W.2d
7
            Other cases that upheld a defendant’s right to an independent inspection of the controlled substance made
no further inquiry into the defendant’s need after the initial request was made. Mendoza v. State, 583 S.W .2d 396,
398 (Tex. Crim. App. 1979); Detmering, 481 S.W .2d at 864; Terrell, 521 S.W .2d at 619.

         8
             The current version of Article 39.14 (effective January 1, 2014) removes the requirement that a defendant
show good cause. See T EX . C O DE C RIM . P RO C . A N N . art. 39.14 (“Subject to the restrictions provided by Section
264.408, Family Code, and Article 39.15 of this code, as soon as practicable after receiving a timely request from the
defendant the state shall produce and permit the inspection and the electronic duplication, copying, and
photographing, by or on behalf of the defendant, of . . . evidence material to any matter involved in the action and
that are in the possession, custody, or control of the state or any person under contract with the state.”).
                                                                                                                    8

521, 523-25 (Tex. App.—Dallas 1992, pet. ref’d) (trial court did not abuse its discretion by refusing

to grant defendant’s motion to inspect because defendant filed his motion only a few minutes before

the pre-trial hearing). Once a defendant in a controlled-substance case makes a timely request to

inspect the controlled substance, the defendant is entitled to have the substance inspected by his or

her own chemist. Mendoza v. State, 583 S.W.2d 396, 398 (Tex. Crim. App. 1979). But does

“inspect” include “analyze”? That question was addressed in Detmering.

               We are met at the outset with the question of whether the trial court erred in
         overruling the Appellant’s motion to “examine and inspect all drugs or potions which
         are designated by the penal statute as dangerous drugs and which the State of Texas
         intends to introduce into evidence in this case and which is now in the possession of
         the District Attorney.”9 This motion was filed approximately two (2) months prior
         to the trial date. The trial court responded to such motion in part as follows:

                  “It is further specifically ordered that a visual examination only is
                  being ordered by this Court.”

         Apparently the trial court gave a literal interpretation to the word “inspection” found
         in Article 39.14, V.A.C.C.P.

             In his Special Commentary on Article 36.14, V.A.C.C.P., our present Presiding
         Judge [Onion] said that, “If it is known that the State is planning to base its case on
         a fingerprint, bullet, pistol or rifle, book or record, the defendant can have his own
         expert examine the same under the safeguards provided.” Although Judge Onion did
         not discuss drugs and although the Legislature did not name drugs as one of the items
         which could be “examined” under the discovery statute, it is clear that such is a
         proper interpretation of the statute. See also Willson's Criminal Forms, 7th Edition,
         Section 2530. Therefore, we interpret the word “inspection” to mean more than a
         visual examination of an object. Where the item on which the State bases its case is,
         for example, a drug, a visual examination would not always divulge anything of
         probative value.

            It follows that the trial court reversibly erred when he later denied the Appellant's
         motion to “specifically instruct the District Attorney that inspection of such drugs
         shall include the right of the defendant to perform a chemical analysis on each variety

        9
           The internal footnote states, “The question presented in this case does not involve a motion by an accused
for the chemical analysis of drugs made by the prosecutor's chemist, see Feehery v. State, Tex. Crim. App., 480
S.W .2d 649 (1972) [sic], which this Court has held to be the work product of the State.”
                                                                                                              9

         of drugs which the State intends to introduce into evidence in this case, said analysis
         is to be made by a qualified chemist in Dallas County, Texas, in whatever laboratory
         it is designated by the District Attorney and in the presence of whatever witness the
         District Attorney desires.”

              For the reasons stated, the judgment is reversed and the cause remanded.

Detmering, 481 S.W.2d at 864.10

         In the present case, appellant timely filed a motion to inspect, examine, and test physical

evidence and requested that the state produce the substance alleged to be 1.6 grams of

methamphetamine and submit it to a specific forensic institute for testing. In both the motion and

the pretrial hearing on the motion, appellant requested that the substance be tested both as to weight

and composition. The trial court noted that it was “required to allow defendant’s counsel to inspect

and examine any alleged controlled substance.”11                  But the trial court also denied the motion,

         10
            Article 36.14 has been amended multiple times, but not until 2013 do we have information on the
meaning of “inspection” that was intended by the legislature. Sen. Comm. on Criminal Justice, Bill Analysis, Tex.
S.B. 1611, 83rd Leg., R.S. (2013). Much of the language in the enacted version of the bill refers to written
documents and recorded statements, with physical evidence being lumped into “items.” The “Section by Section
Analysis,” states,

         Sec. 1. DISCLOSURE BY THE STATE. (a) Requires the attorney representing the state, subject
         to the restrictions provided by Article 39.15 (Discovery of Evidence Depicting or Describing
         Abuse of or Sexual Conduct by Child or Minor), beginning no later than 30 days after the initial
         appearance of the defendant, to disclose to the defendant’s counsel and permit inspection,
         photocopying, and photographing of the following material and information in possession,
         custody, or control of all law enforcement agencies, investigatory agencies, and prosecutors’
         offices, any other governmental entity, or any non-governmental entity contracting for work with
         any government entity involved in the investigation of the crimes alleged or in the prosecution of
         the defendant,
                                                        ...

                   (7) any physical or documentary evidence related to the case charged that was obtained
         from or that belongs to the defendant or that the attorney representing the state intends to use
         against the defendant in the case charged and, on a showing of materiality by the defendant, the
         opportunity to test that evidence; . . ..

Another section of the enacted bill authorizes a court to “order the defendant to pay costs related to discovery under
this article . . ..” Art. 39.14(l).

         11
           The trial court in Detmering responded in a similar fashion: “It is further specifically ordered that a
visual examination only is being ordered by this Court.” 481 S.W .2d at 864.
                                                                                                                     10

explaining that “the defendant has not shown a particularized need for independent scientific testing,

or that the result of a scientific test would change based on who performed the test, or that an

independent expert would be a significant factor at trial.” Supp. CR 80. This is not the appropriate

standard; the standard here is the materiality of the evidence.

         Appellant’s counsel later asked the court to reconsider its denial of the motion,12 stating that

he understood the state would not pay but that either he or appellant’s family would pay for the

testing.13 Shortly before the trial began, appellant’s counsel stated on the record that the court had

denied the motion.

         The trial court too narrowly interpreted the meaning of “inspection” under Article 39.14(a).

While the trial court acknowledged that it was required to allow appellant’s counsel to look at the

methamphetamine, it did not allow appellant to have the methamphetamine analyzed by an

independent chemist. See Detmering, 481 S.W.2d at 864 (explaining how a trial court erred by

restricting “inspection” in Article 39.14(a) to “visual examination”). The right to pay for an

independent chemist to analyze the controlled substance in a controlled-substance case is absolute.

McBride, 838 S.W.2d at 251. The trial court erred in holding that appellant was required to meet

a minimum threshold showing in order to be permitted to have an independent expert analyze the

alleged methamphetamine, thereby refusing to permit appellant’s counsel to obtain an independent


         12
            The fact that appellant’s counsel needed to bring up the motion again and offer to pay for the testing
suggests that, when the court noted that it must permit appellant’s counsel to inspect the methamphetamine, it did not
mean that appellant’s counsel was authorized to have the methamphetamine tested by another chemist.

        13
              The state argued, with regard to appellant’s counsel paying for the independent testing, that appellant is
“either indigent or he’s not. I mean, we can’t have hybrid indigency, have him paying for part of his defense and not
the other, and I don’t understand how [appellant’s counsel] can say, I can pay for that but I’m still going to be court-
appointed and bill the County.” Supp. RR 13. This argument is without merit because appellant would not be paying
for the testing; either his attorney or his family would pay. See Garcia v. White, 357 S.W .3d 373, 377 (Tex. Crim.
App. 2011) (Cochran, J., concurring) (“The fact that an attorney has volunteered to represent a capital defendant on
a pro bono basis does not mean that the defendant is not indigent . . ..”) (Cochran, J., concurring).
                                                                                                                           11

analysis of the methamphetamine. We sustain appellant’s ground of review as to sub-issue I.

                                Sub-issue II—Indigent Defendant’s Right
                            To a Court-appointed Expert for Chemical Analysis

         Because we have established the right to have an independent analysis of the drug in a

controlled-substance case, the issue becomes whether the trial court denied appellant due process

and effective assistance of counsel by refusing to appoint an independent chemist to retest the weight

and composition of the substance.14 The Supreme Court has recognized that an indigent defendant

has a constitutional right to a court-appointed expert in some circumstances. See, e.g., Ake v.

Oklahoma, 470 U.S. 68, 74-77 (1985) (balancing the private interest affected by state’s action, the

governmental interest affected if the safeguard is provided, the probable value of the safeguard, and

the risk of “erroneous deprivation” if the safeguard is not provided). This Court has extended Ake

to an indigent defendant’s access to a chemist for chemical analysis of the alleged drug in a

controlled-substance case. McBride, 838 S.W.2d at 252 (“[W]hen the case is reasonably certain to

proceed to trial, the trial judge should, upon request, permit inspection of the substance alleged in

the indictment.”).15 Under Ake, for meaningful access to justice, a defendant must have “access to

the raw materials integral to the building of an effective defense.” 470 U.S. at 77.

         While the appointment of an expert may be required in some circumstances, the state does


         14
            After the first denial of the motion to inspect, appellant’s attorney offered either to pay for the analysis
himself or have appellant’s family pay for the analysis. Supp. RR 12-13.

         15
            In McBride, it was clear that the request was for appointment of an investigator. 838 S.W .2d at 250
(using a “Motion for the Appointment of an Investigator/Chemist”). In the case at bar, it is unclear whether the
original motion requested that the state appoint an investigator or simply requested permission to hire an
investigator. Supp. CR 52 (using a “Motion to Inspect, Examine, and Test Physical Evidence”). However, while not
explicitly requesting the state pay for testing, the motion likely qualified as an Ake motion because of the references
to the right to effective assistance of counsel and due process. The order denying the motion supports this
interpretation, because it refers to the “significant factor at trial” analysis that is relevant to whether a court is
required to appoint an expert.
                                                                                                                    12

not need to “purchase for the indigent defendant all the assistance that his wealthier counterpart

might buy . . ..” Id. The burden is on the defendant to provide concrete reasons for why the expert

should be appointed. Ex parte Jimenez, 364 S.W.3d 866, 877-78 (Tex. Crim. App. 2012). In both

Ake and McBride, “the defendant made a preliminary showing of a significant issue of fact on which

the State would present expert testimony, and which the knowledge of a lay jury would not be

expected to encompass.” Jackson v. State, 992 S.W.2d 469, 474 (Tex. Crim. App. 1999). “In cases

holding that a sufficient showing was not made under Ake, the defendant typically has failed to

support his motion with affidavits or other evidence in support of his defensive theory, an

explanation as to what his defensive theory was and why expert assistance would be helpful in

establishing that theory, or a showing that there was a reason to question the State’s expert and

proof.” Rey v. State, 897 S.W.2d 333, 341 (Tex. Crim. App. 1995). While the language in McBride

is expansive, the McBride court did acknowledge that “to hold that an indigent defendant has an

absolute right to inspect the substance alleged in the indictment, in all cases, could unduly tax the

financial resources of the County.” 838 S.W.2d at 252.16 This holding assumes that the cost of the

second analysis will fall on the state. Our cases hold that, while a defendant has an absolute right

to inspect the alleged controlled substance, a defendant does not have an absolute right to a state-

appointed expert.

        Here, appellant’s motion failed to make a preliminary showing of a significant issue of fact–

it provided no concrete reasoning for why appellant needed an independent chemical analysis of the

methamphetamine. Cf. Rey, 897 S.W.2d at 340-41 (appellant sought expert in pathology to develop


        16
             As examples of when the right would not apply, the court lists cases that were dismissed by the state or
no-billed by the grand jury. McBride, 838 S.W .2d at 252. By using the language “for example,” this Court did not
appear to intend the list to be exhaustive.
                                                                                                                        13

his theory that he could not have foreseen that his actions would result in death of the deceased,

which conflicted with opinion of pathologist who conducted the autopsy). In the pretrial hearing on

the motion, appellant requested an inspection in order to verify both that the substance was actually

methamphetamine and that the weight was 1.6 grams; if the weight were less than 1.0 grams, the

punishment range would be significantly lower. II RR 21-22.17 In asserting that the weight might

be over 40% less than that the DPS chemist measured, appellant did not set forth any reason to doubt

the analysis by the original chemist18 or that the substance was methamphetamine, nor did he explain

how an expert was needed to prepare for his defense.19 See Taylor v. State, 939 S.W.2d 148, 152

(Tex. Crim. App. 1996) (“If appellant demonstrated the complexity of the issues involved and the

importance of the requested expert testimony vis-a-vis a viable defense, then he would have been

entitled to a DNA expert.”). Appellant failed to make a preliminary showing of a material issue

sufficient to require the court to appoint an independent expert to verify the weight and composition




         17
            In appellant’s counsel’s words, “W e just say that the State has the burden of proof beyond a reasonable
doubt, and looking at the amount of weight, the closeness to what the weight and–right now there’s nothing before
the Court of what has been done as far as testing, so we’d request it.” II RR 22.

         18
             As explained by Ake, a trial court’s disinterested expert does not fulfill the role of a psychiatrist as to an
indigent defendant. See De Freece v. State, 848 S.W .2d 150, 159 (Tex. Crim. App. 1993) (under Ake, an expert is
appointed to “provide technical assistance to the accused, to help evaluate the strength of his defense, to offer his
own expert diagnosis at trial if it is favorable to that defense, and to identify the weaknesses in the State’s case, if
any, by testifying himself and/or preparing counsel to cross-examine opposing experts.”). But, if a disinterested
expert shows that a defense expert will not be a significant factor in the case, Ake may never be triggered. Id. at 159.

         19
             In a recent Third Court of Appeals case, the court considered an indigent defendant’s request for an
expert to develop a defense regarding the legitimacy of drug dogs in a possession of marijuana case. Rivers v. State,
No. 03-11-00536-CR, 2013 Tex. App. LEXIS 4918, at *1 (Tex. App.–Austin, April 19, 2013, no pet.) (mem. op.,
not designated for publication). The court, in holding the defendant had no right to such expert, considered that
defendant did not provide any information with regard to the nature of the expert’s field or the complexity of the
issue. Id. at *12-13. The defendant “did not explain or present evidence with regard to the nature of drug-dog
training and field performance or with regard to the difficulty of interpreting drug-dog alerts” so the trial court
“could not evaluate the probable value of expert assistance on the issue.” Id. at *13.
                                                                                                                   14

of the alleged controlled substance.20

         Appellant also failed to present any information with regard to “how important the scientific

issue is in the case, and how much help a defense expert could have given.” Rey, 897 S.W.2d at 338

(explaining that both psychiatrists and pathologists rely on the science of medicine, which “eludes

mathematic precision”). “The nature of an expert’s field and the importance and complexity of the

issue will bear directly upon whether the appointment of an expert will be helpful.” Id.; see also

Taylor, 939 S.W.2d at 152. Appellant has presented no evidence that the tests were improperly

performed or that the evidence indicated that the expert’s results had been questioned. See, e.g., Ex

parte Coty, 418 S.W.3d 597, 602 (Tex. Crim. App. 2014) (considering applicant’s writ of habeas

corpus alleging that “due to Salvador’s misconduct and the fact that the evidence was in the sole

custody of Salvador for a period of time, he was entitled to relief.”).21

         Creating an absolute right for the defendant to state-funded independent chemical analysis

in all controlled-substance cases would unduly burden the state–there must be some preliminary

showing of a significant issue of fact to require the court to appoint an expert. The trial court did

not abuse its discretion in denying appellant’s motion as it was related to appointment of an

independent expert. We overrule appellant’s ground as to sub-issue II.

                                                  V. Conclusion

         We hold that the trial court properly refused to appoint an expert to examine the substance


        20
             In Quinones, this Court described the right to a court-appointed independent expert to evaluate the drugs
in a drug possession case as absolute. 592 S.W .2d at 942. The Court cited to Terrell and Detmering to support this
assertion, but neither Terrell nor Detmering dealt with indigent defendants seeking appointment of an expert. Both
cases dealt with the right to inspect the substance in a controlled-substance case, not the right of an indigent
defendant to have a court-appointed expert re-analyze the substance.

        21
          Before he was suspended for misconduct, Jonathan Salvador was a laboratory technician at Houston’s
Crime Lab who had worked on nearly 5,000 cases during his employment. Ex parte Coty, 418 S.W .3d at 598.
                                                                                                       15

at issue, but that it abused its discretion in denying both inspection and testing at appellant’s expense.

The judgment of the court of appeals is reversed, and the case is remanded to the trial court for

proceedings consistent with this opinion.




Delivered: April 22, 2015
Publish